El Juez Asociado Sb. Wolp,
emitió la opinión del tribunal.
*311Formulada la excepción previa a una demanda sostiene el apelante que la corte inferior incurrió en error al declararla sin lugar. Alega la demanda que fué presentada para su aceptación una letra de cambio a Rossy y Co., que es una corporación y la demandada en la corte inferior, y que dicha demandada aceptó la letra en esta forma: “Aceptado — Sep-tiembre 14, 1920. — (Firmado) Rossy y Co., por Wm. Rossy.” Es ley muy conocida que una corporación actúa primera-.mente por medio de sus oficiales y en cierto modo subsidia-riamente por sus agentes debidamente autorizados. En la demanda no hay nada que muestre que Wm. Rossy era un ofi-cial de la compañía demandada o un agente debidamente au-torizado. Como contestación a este alegado error el apelado meramente dice que fué frívolo. No lo consideramos así. Ninguna persona, natural o jurídica, puede quedar obligada por los actos de otra a menos que la autoridad para actuar haya sido conferida por alguno de los muchos medios reco-nocidos por la ley, como por ejemplo, autorización expresa, impedimento, ratificación, etc. y la autoridad de Wm. Rossy debió haber aparecido de algún modo. La excepción previa estuvo bien formulada y debió haber sido declarada con lugar,
En este caso la letra de cambio fué protestada por falta de pago. En la hipótesis de que el protesto era necesario por virtud del artículo 504 del Código de Comercio, nos in-clinamos a convenir con el apelante en que un protesto hecho meses después de vencida y no satisfecha la obligación se pre-senta muy tarde. La duda que tenemos, aparte de las apa-rentes disposiciones del artículo 502 del Código de Comer-cio es si para obligar a un aceptante sobre la letra mi,sma es necesario el protesto. El aceptante se compromete como obligación principal a cumplir con el deber de pagar la letra y sería cosa dudosa para nosotros si en caso de un protesto ineficaz quedaría él exento del pago de alguna parte de la le-tra excepto el costo del protesto.
Sin resolver en definitiva el otro error o errores debe re-*312vocarse la sentencia por haberse cometido error al desesti-mar la excepción previa, debiendo concederse permiso al de-mandante para enmendar sn demanda dentro del término de diez días a menos qne la corte inferior estime necesario pro-rrogar dicho término.

Revocada la sentencia apelada y concedidos 10 días al demandante para enmendar la demanda.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Aldrey y Hutchison.
El Juez Asociado Sr. Franco Soto no intervino en la resolución de este caso.